Citation Nr: 1615372	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service connected pension and special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Appellant had a period of active duty for training (ACDUTRA) from January 1967 to June 1967.  The Appellant also had service in the Army National Guard of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.


FINDING OF FACT

The Appellant does not have qualifying active service during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

The Board notes that an untranslated Spanish-language letter from the Appellant is of record.  Based upon the briefness of the letter, several easily recognizable words (i.e. "dirección" and "incorrecta" for "address" and "incorrect"), and the prominent display of the Appellant's name and address in the center of the letter, it is apparent that the letter is a notice of the Appellant's correct address.  Therefore, the Board concludes that there will be no prejudice to the Appellant in adjudicating this matter without obtaining a translation of it first.

Non-Service Connected Pension

VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521.  In pertinent part, eligibility for a pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a) (3).  A threshold criterion for the foregoing is that the Appellant must have had active service.

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a).

The Appellant's Defense Department Form 214 (DD 214) shows that the Appellant served on ACDUTRA from January 1967 to June 1967.  Although this form shows service during a period of war, the service is ACDUTRA, not active service.  Appellant makes no contention that he incurred a disease or injury in the line of duty, or that his duties aggravated a disease or injury.   Thus, the Appellant's National Guard service was not active service, and it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a non-service connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) (3).

The Appellant asserted in his November 2012 application for pension that he entered active service in January 1967.  In a December 2015 appellate brief, the Appellant's representative claims that the Appellant's period of service was active duty due to the assignment to Fort Polk, Louisiana, where his National Guard unit was stationed.  In this regard, service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").  

In this case, the DD 214 clearly shows that the Appellant was released from ACDUTRA and returned to state control as a member of the Army National Guard.  Thus, the determination of the type of service is binding on VA and the Appellant's contention otherwise cannot be considered as a matter of law.  

There is no evidence or contention that the type of service was changed by virtue of an injury or illness in the line of duty, and the evidence of record does not include any official documentation showing that the Appellant had any other active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2. Consequently, the Appellant lacks qualifying military service during a period of war, and his claim for non-service connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to non-service connected pension is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


